Citation Nr: 1638161	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for fever, chills, joint pain, episodes of tension and fatigue due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran served on active duty from October 1988 to April 1989 and from
November 1990 to June 1991 with service in Southwest Asia from December 1990 to May 199.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey.  The Board notes that, in May 2015, the Veteran notified the RO that he had moved to California.  However, the Veteran has requested that jurisdiction of his claims file remain with the RO in New Jersey.

In November 2011, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that it must remand the Veteran's claim again.  The Board is sorry for the delay but, in this instance, such delay is necessary to afford him all due process in developing his claim.

The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board previously remanded the Veteran's claim in March 2104 at which time it requested, in part, that he be provided with a VA examination.  In April 2014, the AOJ requested a VA examination be scheduled at the VA Medical Center in East Orange, New Jersey.  Subsequently, on May 15, 2015, the AOJ received written notice from the Veteran that he had moved from New Jersey to California but he requested his appeal continue to be processed in New Jersey.  He provided his new address in California.  On May 21, 2015, the AOJ was notified by the East Orange VA Medical Center that the Veteran failed to report for his VA examination.  A Report of General Information dated the same date indicates an AOJ representative tried to telephone the Veteran at his New Jersey numbers but was unable to reach him.  On August 6, 2014, a Supplemental Statement of the Case was issued continuing the denial of the Veteran's claim stating that he failed to report for his VA examination.  The Veteran responded in written correspondence received August 29, 2014 that he had already moved, that he had notified VA of his move, and that his move was why he had not reported for the VA examination.

The Board finds that, although it is unclear when the Veteran moved to California (in his May 2015 notice he said he moved recently but in his August 2014 statement he said he moved in May 2013), it is clear that his move was likely the reason why he missed the VA examination appointment.  More importantly, it is clear that the AOJ had notice that he missed the VA examination appointment because of his move two months before it issued the Supplemental Statement of the Case.  Given the Veteran's notice of his move, the AOJ should have given the Veteran a new opportunity to report for a VA examination rather than proceed to adjudicate his claim.  

Consequently, the Board finds that the prior remand request that the Veteran be provided a VA examination has not been complied with and, therefore, remand is required for such compliance.  

In addition, the Board notes that the Veteran did not respond to the AOJ's post-remand request in March 2014 that he identify all his medical care providers who have treated his claimed condition since August 2010, which the Board had also requested in its remand.  In his August 2014 letter, the Veteran indicated that he registered with the VA medical facility in Eureka, California for medical care in July 2014.  Thus, the Board finds that the AOJ should again ask for those treatment records, as well as obtain the Veteran's VA treatment records identified in the August 2014 letter.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all medical care providers, both VA and private, who have treated him since August 2010.  After securing any necessary authorization forms, obtain all identified records not already contained in the claims file.  

2.  Obtain and associate with the claims file all VA treatment records from the VA medical facility in Eureka, California from July 2014 to the present.

3.  After completing the foregoing development, schedule the Veteran for an appropriate VA examination to determine whether he suffers from any disability or disabilities manifested by fever, chills, joint pain, tension, fatigue, and/or panic attacks and obtain an opinion as to whether his current complaints are related to his active service.  The claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examiner should conduct all diagnostic tests and/or studies necessary to determine whether any diagnosable disabilities, to include any psychiatric disorder, is present.

After examining the Veteran and reviewing the claims file and test results the examiner should respond to the following:

(a)  Can the Veteran's complaints of fever, chills, joint pain, tension and fatigue be attributed to a known clinical diagnosis?  If so, please provide the diagnosis.  In answering this question, the examiner should address and, to the extent possible, explain the diagnoses in the July 2010 VA examination report (in particular, that the Veteran had both no diagnosed medical condition and a diagnosis of joint pain, fatigue and tension which could not be attributed to a known clinical diagnosis).

(b)  Does the Veteran exhibit symptoms of panic attacks that can be attributed to a diagnosis of panic disorder or some other psychiatric disability?  If so, please provide the diagnosis.  In answering this question, the examiner should consider the November 2011 letter from the Veteran's private physician which states in relevant part:  "I have determined the patient's symptoms to be that of panic attacks which could be classified as Persian Gulf Syndrome."

(c)  If any of the Veteran's complaints can be attributed to a known diagnosis, is it is at least as likely as not (i.e., a probability of 50 percent or greater) that any currently diagnosed disorder is related to his active military service?

(d)  If the Veteran's complaints are not attributable to a
known clinical diagnosis, please state whether they are signs and symptoms of an undiagnosed illness.  The examiner should indicate when the Veteran's complaints had their onset.  

4.  After the development sought above is completed, review the record and readjudicate the claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




